Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
Claims 1, 2 & 6-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Oh, US 9,869,366.  Oh discloses a vibration damping device that includes: a support member (100) that rotates together with a rotary element (50), to which torque from an engine (col. 3, line 54) is transferred, about a center of rotation of the rotary element; a restoring force generation member (300) that is coupled (400) to the support member so as to transmit and receive torque to and from the support member and that is swingable (see Fig. 4) along a radial direction of the support member along with rotation of the support member; and an inertial mass body (200) coupled to the support member via the restoring force generation member and swung (see Fig. 4) about the center of rotation in conjunction with the restoring force generation member along with rotation of the support member, the vibration damping device comprising: 
a guided portion (320, 500) provided on of the restoring force generation member; and 
a guide portion (210) formed in the inertial mass body, the guide portion guiding the guided portion such that the restoring force generation member is swung (see Fig. 4) along the radial direction with respect to the center of rotation and the inertial mass body is swung (see Fig. 4) about the center of rotation when the support member is rotated, and a component force of a centrifugal force that acts on the restoring force generation member being transferred from the guided portion to the guide portion (col. 4, lines 26-40), 
wherein Fig. 5 shows the restoring force generation member includes two mass bodies (300) coupled so as to face each other in an axial direction of the support member and disposed on both sides of the inertial mass body in the axial direction,
wherein Fig. 3 shows the support member is disposed as offset in the axial direction from the restoring force generation member,
wherein: the guided portion includes a shaft portion (510) supported by the two mass bodies and a roller (500) rotatably supported by the shaft portion; and the guide portion includes a recessed curved surface (see at Fig. 5 the unnumbered holes in the guide portion 210) on which the roller rolls,
wherein Figs. 5 & 6 show the restoring force generation member has two guided portions disposed symmetrically with respect to a center line of the restoring force generation member in a width direction, and a torque transfer portion (310) installed on the center line to transmit and receive torque to and from the support member; and the inertial mass body has a plurality of guide portions formed in correspondence with the guided portions of the restoring force generation member,
wherein Fig. 3 shows the support member rotates coaxially and together with a rotary element of a damper device (11) that has a plurality of rotary elements that include at least an input element and an output element and an elastic body that transfers torque between the input element and the output element, wherein the output element of the damper device is functionally coupled to an input shaft (50) of a transmission.

Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Salomon and Oi disclose vibration damping devices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077. The examiner can normally be reached M-F 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Greg Binda/Primary Examiner, Art Unit 3679